OPINION ON MOTION FOR REHEARING.
Appellants in their motion for rehearing contend that our opinion conflicts with the case of Lawnick v. Schultz,325 Mo. 294, 28 S.W.2d 658, decided by this court en banc and later approved in Miller v. Aven, 327 Mo. 20, 34 S.W.2d 116, 117, also a banc case in this court. The case of Lawnick v. Schultz was cited in appellants' original brief and considered by us. In that case the will bequeathed $5 to a daughter and gave all the personalty and real estate of the testator to his wife. The wife survived him and the daughter predeceased him, leaving children. These grandchildren brought a partition suit claiming that the testator died intestate as to them because they were not named or provided for in the will, citing the statute, now Section 525, Revised Statutes 1929 (Mo. Stat. Ann., p. 318), which provides that a testator is deemed to die intestate as to a child or descendant not named or provided for. We held that the statute did not cause intestacy as to the plaintiffs in that case, because their ancestor, testator's daughter, was provided for and the testator was presumed to know that they would take the share of his daughter under Section 527 (cited in our original opinion). This case was approved in Miller v. Aven, supra.
Both those cases were correctly ruled, but they have no application to the facts in the instant case. In neither of those cases did the residuary clause lapse and in each will there was a complete disposition of all the property. As in those cases, so in the instant case, the specific bequests of $1 each do not lapse, because made to relatives who leave descendants. But Manloff Gregory died intestate as to all the residue of his property, because the devise of it to his wife lapsed when she predeceased him, there being no substitutional clause in the will and the lapse not being prevented by Section 527, supra. Since he died intestate as to this property, it necessarily descends to his heirs.
The motion for rehearing is overruled. All concur.